Case 5:15-cr-20040-JEL-EAS ECF No. 231 filed 04/23/20   PageID.4152   Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 United States of America,

                         Plaintiff,      Case No. 15-20040

 v.                                      Judith E. Levy
                                         United States District Judge
 Derrick White,

                         Defendant.

 ________________________________/

ORDER REGARDING DOCKET ENTRIES [221, 222, 223, 224, 225,
               226, 227, 229, and 230]

      This case is before the Court on multiple docket entries. As an

initial matter, the Court recognizes that many of documents filed in this

case in the last two days were possibly due to a COVID-19-related

learning curve and were filed inadvertently. However, since Plaintiff

created an unusually large number of docket entries—six on April 20,
Case 5:15-cr-20040-JEL-EAS ECF No. 231 filed 04/23/20          PageID.4153     Page 2 of 6




20201 and four on April 21, 20202—the Court hopes to clarify the docket.

      Plaintiff has filed an emergency motion for compassionate release

that contains three unsealed exhibits (B, E, and F) and three exhibits he

seeks to seal (A, C, and D). The most recent version of Plaintiff’s motion

for compassionate release is docket entry 228. (ECF No. 228.) The most

recent motion to seal exhibits A, C, and D is docket entry 229. (ECF No.

229.) And the most recent version of the exhibits A, C, and D, which the



      1  First, Plaintiff filed a motion to seal medical records and information of Alicia
White, Tashun White, and himself. (ECF No. 221.) Second, he filed an amended
motion to seal, seeking to file a sealed motion for compassionate release along with
the above-described medical records. (ECF No. 222.) Third, Plaintiff filed a document,
titled “corrected motion to seal,” which seeks to seal medical information of the above-
named persons contained in exhibits to an unsealed motion for compassionate
release. (ECF No. 223.) Fourth, Plaintiff filed an unsealed motion for compassionate
release which contains three unsealed exhibits: B, E, and F. (ECF No. 224.) Fifth, he
filed a sealed motion for compassionate release, along with sealed exhibits A, C, and
D, which contain medical information for the above-named persons. (ECF NO. 225.)
And sixth, he filed an unsealed version of his motion for compassionate release along
with placeholders indicating that exhibits A, C, and D had been filed under seal;
however, the filing did not contain the other, unsealed exhibits. (ECF No. 226.)

      2  First, Plaintiff filed a motion to withdraw docket entry 224, which was his
unsealed motion for compassionate release which contained the three unsealed
exhibits B, E, and F. (ECF No. 227.) Second, he filed an unsealed emergency motion
for compassionate release, containing a placeholder for exhibit A, all of exhibit B,
placeholders for exhibits C and D, and all of exhibits E and F. (ECF No. 228.) Third,
he filed a motion to seal exhibits A, C, and D because they medical information for
Alicia White, Tashun White, and himself. (ECF No. 229.) Finally, he filed a sealed
version of his emergency motion for compassionate release, along with sealed versions
of Exhibits A, C, and D. (ECF No. 230.)
                                            2
Case 5:15-cr-20040-JEL-EAS ECF No. 231 filed 04/23/20   PageID.4154   Page 3 of 6




Court understands Plaintiff filed under seal for the limited purpose of

resolving the motion to seal, is docket entry 230. (ECF No. 230.) However,

sealed docket entry 230 also contains a copy of Plaintiff’s motion for

compassionate release. From what the Court can discern, Plaintiff does

not seek to seal the motion itself; rather, only exhibits A, C, and D. Docket

entry 230 is therefore stricken, and Plaintiff is ordered to re-file exhibits

A, C, and D alone as a separate sealed docket entry, which will relate to

the accompanying motion in docket entry 228.

      Docket items 221, 222, 223, 224, 225, and 226 are stricken as

duplicative because the most recent versions of the motions and exhibits

as set forth above will be relied upon for resolving the pending motions.

Plaintiff’s motion to withdraw docket entry 224 is denied as moot because

docket entry 224 has been stricken. (ECF No. 227.)

      In his motion to seal exhibits A, C, and D, Plaintiff contends that a

seal would “protect the privacy and personal information of said

individuals [Alicia White, Tashun White, and himself].” (ECF No. 229,

PageID.4123.) Plaintiff did not set forth the legal standard for sealing or

any other argument in support of his motion to seal.




                                      3
Case 5:15-cr-20040-JEL-EAS ECF No. 231 filed 04/23/20   PageID.4155   Page 4 of 6




      In criminal cases, “[t]he public has the constitutional right to

access records in criminal proceedings. But, like most other rights of its

kind, it is not absolute and may be abridged if the district court finds that

nondisclosure is narrowly tailored to serve an overriding interest.”

United States v. DeJournett, 817 F.3d 479, 481 (6th Cir. 2016).

      As set forth in his motion for compassionate release, exhibit A

contains information in support of the statement that Plaintiff has “high

cholesterol and is prediabetic.” (ECF No. 228, PageID.4095.) Exhibit C

contains information in support of his argument that his mother, who is

sixty-seven, has a number of health conditions requiring twenty-four-

hour care. (Id. at PageID.4096.) Finally, exhibit D contains information

in support of Plaintiff’s argument that Plaintiff’s sibling is “not able to

provide the level of care his mother needs to live.” (Id.)

      The Court grants Plaintiff’s motion to seal exhibits C and D only.

Plaintiff’s mother and sibling are not parties to this case. The Court finds

that sealing their private health and other personal information is

narrowly tailored to serve their overriding privacy interests.

      Plaintiff’s own health information presents a slightly different

issue, however, as Plaintiff is a party to this case and seeks to rely on his


                                      4
Case 5:15-cr-20040-JEL-EAS ECF No. 231 filed 04/23/20   PageID.4156   Page 5 of 6




health information as a reason for release from custody. The United

States is thus ordered to respond to Plaintiff’s motion to seal exhibit A no

later than one week from the entry of this order.

      In conclusion, the Court orders as follows:

    ECF Nos. 221, 222, 223, 224, 225, and 226 are stricken as

      duplicative;

    ECF No. 227 is denied as moot;

    ECF No. 230 is stricken. Plaintiff is ordered to re-file exhibits A, C,

      and D alone as a separate sealed docket entry, which will relate to

      the accompanying motion in docket entry 228; and

    Plaintiff’s motion to seal (ECF No. 229) is granted in part. Exhibits

      C and D only are sealed. The United States is ordered to respond as

      set forth above within one week of the entry of this Order.

      IT IS SO ORDERED.

Dated: April 23, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                      5
Case 5:15-cr-20040-JEL-EAS ECF No. 231 filed 04/23/20   PageID.4157   Page 6 of 6




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 23, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      6
